Citation Nr: 0836820	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-41 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected tinnitus, claimed as entitlement to a separate 10 
percent evaluation for each ear.

2.  Whether new and material evidence was received to reopen 
the claim for entitlement to service connection for low back 
pain.

3.  Whether new and material evidence was received to reopen 
the claim for service connection for a right knee disability.

4.  Entitlement to service connection for low back pain.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a left knee 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 through 
October 1969, with additional reserve service that has not 
yet been verified.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from December 2004 and 
September 2005 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for low back 
pain, entitlement to service connection for a right knee 
disability, and entitlement to service connection for a left 
knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.

2.  The veteran's claims for service connection for both low 
back pain and a right knee disability were denied in February 
2002, and an appeal was not perfected.

3.  November 2005 statements from the veteran's private 
treating physician were not of record at the time of the 
February 2002 decision, and address the notion of whether the 
veteran has current low back and right knee disabilities that 
are causally connected to in service incidents.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. §1155 (West 2005); 38 C.F.R. §4.87, DC 6260 (2007).

2.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for low back 
pain; the claim is reopened. 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.160(d), 20.302 (2007).

3.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a right knee 
disability; the claim is reopened. 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.160(d), 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Tinnitus
The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  See May 
2005 notice of disagreement.  Such an evaluation is not 
warranted, as a matter of law.

The veteran's claim was denied, because, under DC 6260, there 
is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  In 
Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus. VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. In 
Smith v. Nicholson, 451 F3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and 38 C.F.R. §4.87, DC 6260, which limit 
a veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral. The stay of adjudication of tinnitus rating cases 
was then lifted.

The veteran's service-connected tinnitus is assigned the 
maximum schedular rating available for tinnitus. 38 C.F.R. 
§4.87, DC 6260. As there is no legal basis upon which to 
award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied as a matter of law. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

VA's duties to notify and assist the veteran have no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive. Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002).

New and Material Evidence
The veteran is seeking to reopen his claims for service 
connection for low back pain and for a right knee disability.  
A claim that has been denied, and not appealed, will not be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a). The veteran filed 
his current claims in May 2005. Entitlement to service 
connection for low back pain and for a right knee disability 
were previously denied in a February 2002 and an appeal was 
not perfected at that time.

The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
final disallowance must be considered in determining whether 
the newly submitted evidence is probative. Id. Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance. Id.

In this case, these claims were previously denied in February 
2002, because there was no evidence of current back or knee 
disabilities that are causally connected to in-service 
reports of back pain and a "trick knee."  Since the 
February 2002 denial, which was not appealed, relevant 
evidence has been added to the claims folder. In particular, 
November 2005 statements from the veteran's private treating 
physicians suggest that both the veteran's "right knee 
pain" and "low back pain, DJD" are "at least as likely as 
not related to" in service complaints regarding the back and 
right knee.  These statements specifically address the notion 
of whether the veteran has current back and right knee 
disabilities residuals from in-service incidents.  Thus, they 
relate to an unestablished fact necessary to substantiate the 
claim, and, therefore, are material.  Because this evidence 
was not in the claims folder at the time of the last final 
appeal, it is also new.  In other words, evidence has been 
submitted into the record that is both new and material to 
the veteran's previously denied back and right knee claims. 
Accordingly, these claims are reopened.  The issues of 
entitlement to service connection for the back and right knee 
are discussed in the remand section, below.

With regard to these new and material evidence claims, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


ORDER

Entitlement to an increased evaluation for service connected 
tinnitus, claimed as entitlement to a separate 10 percent 
evaluation for each ear, is denied.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for low back pain; 
to that extent only, the appeal is granted.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disability; to that extent only, the appeal is granted.


REMAND

The veteran is seeking to establish service connection for a 
low back disability and for right and left knee disabilities.  
A review of the entire record reveals that these claims are 
not yet ready for appellate review.  

The record shows a period of active service between November 
1966 and October 1969.  There is also evidence of additional 
reserve service.  The veteran's original claim, filed in 
February 1982, shows that he was active with the "639th 
Transp. Co." at that time.  There is a November 1976 
enlistment exam for the "USAR," as well as a February 1981 
periodic examination with a medical history completed by the 
veteran, which indicates that the veteran experienced 
recurrent back pain at that time.  And, there is a May 1984 
emergency report showing that the veteran was in the active 
reserves at the time of an incident in which he injured his 
back.  This record shows that the veteran was transported by 
ambulance to the Holston Valley Hospital and Medical Center 
in Kingsport, Tennessee, at that time.  The medical records 
following the veteran's November 1966 to October 1969 period 
of active service are piecemeal at best.  Under 38 C.F.R. 
§ 3.159(c)(2), VA has a duty to obtain the veteran's complete 
service medical records, including those from his periods of 
reserve service.  To date, there has been no verification of 
the veteran's dates of reserve service and no sufficient 
effort to obtain all service medical records for the 
veteran's reserve service.

Also falling under VA's 38 C.F.R. § 3.159(c)(2) is the 
obligation to obtain relevant records from the Social 
Security Administration (SSA).  The record contains a copy of 
an April 2000 medical assessment by the SSA, which was 
submitted by the veteran.  In June 2006, the veteran 
submitted a statement clearly stating, "I am on Social 
Security Disability."  There has been no effort to obtain 
the relevant SSA records and associate them with the claims 
folder.

Under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist the 
veteran in obtaining relevant private medical records.  In 
July 2007, a private physician, Dr. Brazee, submitted a 
statement suggesting that the veteran's "back problems more 
than likely started during his stint in Vietnam."  The 
doctor also stated that copies of her notes were enclosed.  
The Board notes that the veteran's representative forwarded 
this physician correspondence to VA, but without the 
enclosures.  Also, the physician noted that she had treated 
the veteran for thirty years.  These records are not 
associated with the claims folder and do not appear to have 
been requested at any time by the RO.  This matter must be 
remanded in order to obtain this thirty years of presumably 
relevant private treatment records.

Finally, the Board notes that the veteran has not been 
afforded a VA examination with regard to any of these service 
connection claims.  Under 
38 C.F.R. § 3.159(c)(4), an examination is warranted when 
there is competent medical evidence of a current disability, 
evidence of an injury in service, and an indication that the 
two may be connected.  In this case, there is evidence of 
both bilateral knee pain and low back pain in the private and 
VA treatment records.  And, a review of the service medical 
records currently of record show that the veteran fell off of 
a truck in October 1967, that he had a left knee x-ray on 
January 11 of one of his years of service (the year is not 
indicated on the report), and that he complained of a "trick 
knee" to a physician in August 1969.  And, in May and 
November 2005, private physicians suggested that the current 
complaints are related to the in-service incidents shown in 
the service medical records.  Thus, VA examinations are 
warranted under 38 C.F.R. § 3.159(c)(4) to determine the 
nature and etiology of the veteran's low back, right knee and 
left knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA's duty to assist under 
38 C.F.R. § 3.159(c)(1) is met by 
obtaining from the veteran fully executed 
authorizations to obtain records from any 
private physician or hospital that has 
treated his low back, right knee or left 
knee since service.  Once authorizations 
are obtained, request all relevant 
treatment records from each facility and 
associate all records obtained with the 
claims folder.

2.  Ensure that VA's duty to assist under 
38 C.F.R. § 3.159(c)(2) is met by 
obtaining the following: 

*	Verification of all of the veteran's 
periods of service, including reserve 
service periods of active duty, 
active duty for training (ACDUTRA), 
or inactive duty for training 
(INACDUTRA);

*	All service medical records from the 
veteran's reserve service;

*	All relevant non-duplicative VA 
treatment records; and 

*	All relevant records from the Social 
Security Administration pertinent to 
the veteran's disability claim.

3.  Once the record is complete, afford 
the veteran a VA examination(s) for his 
back and bilateral knee claims.  The 
claims folder should be provided to the 
examiner for review in association with 
this examination and report.  The examiner 
should physically examine the veteran and 
conduct any necessary x-rays, MRIs, and 
other testing.  

All appropriate diagnoses should be 
reported, as well as a notation that there 
is no currently diagnosable disability 
associated with the back or either knee, 
if that is the case.

Once the diagnoses are made, the examiner 
should then provide an opinion regarding 
the etiology of each of the veteran's 
current disabilities by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
current back, right knee or left knee 
disability was caused by disease or injury 
during service?  The basis for the opinion 
should be discussed, as well as the 
medical evidence of record used in the 
determination.

4.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


